Citation Nr: 0113741	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-21 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from January 1980 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and March 2000 rating 
decisions in which the RO denied the veteran's claim for an 
increased rating for his service-connected duodenal ulcer.


REMAND

As a preliminary matter, the Board notes that, during the 
course of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 was signed into law.  This act 
introduced several fundamental changes into VA's adjudication 
process.  Specifically, the act eliminated the requirement 
under 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000), that a 
person submitting a claim for benefits produce evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded in order to 
receive assistance in the development of his/her claim; 
rather, under the provisions of the new statute, 38 U.S.C.A. 
§ 5103A, the Secretary is required to make all reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits, to include obtaining 
records and providing a medical examination, except when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.

The veteran's duodenal ulcer has been rated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7305 (2000).  
When a duodenal ulcer is mild with recurring symptoms once or 
twice yearly, a 10 percent rating is assigned.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  For a duodenal ulcer that is 
moderate with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations, a 20 percent rating is 
warranted.  Id.  A moderately severe duodenal ulcer that is 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, is rated 40 percent disabling.  Id.  A severe 
duodenal ulcer with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health is rated 60 
percent disabling.  Id.

On VA examination in January 2000, the veteran reported a 
history of a bleeding ulcer which developed in service in 
1981.  The veteran complained of severe pain in his 
epigastric region.  He denied any history of hematemesis or 
melena, nausea or vomiting.  He reported having occasional 
diarrhea and constipation and a history of weight loss.  
There was pain in the epigastrium.  There was no sign of 
anemia.  On examination, the veteran's abdomen was soft.  
There was positive epigastric tenderness and left quadrant 
abdominal tenderness, but no rebound tenderness and no 
peritoneal signs.  The VA examiner indicated that the last 
EGD was performed in 1994; he concluded that no current 
laboratory work-up was indicated.  The diagnosis was duodenal 
ulcer, inactive.

VA outpatient treatment records show that the veteran has 
been followed for treatment of anxiety and depression as well 
as orthopedic complaints related to chronic neck and back 
pain.  The veteran was seen in March 1999 for complaints of 
symptoms related to chronic peptic ulcer disease.  A notation 
in March 1999 indicated that the veteran had been referred to 
the GI clinic at the Buffalo, New York VA Medical Center 
(VAMC) for an endoscopy.  The report of that procedure has 
not been associated with the claims folder.

In his April 2000 notice of disagreement, the veteran's 
representative indicated that the veteran did not feel his VA 
examination was as thorough as it should have been for 
evaluating his service-connected duodenal ulcer.  Thereafter, 
in his September 2000 substantive appeal to the Board, the 
veteran indicated that his duodenal ulcer had worsened since 
the date of the last VA examination in January 2000.  The 
veteran, through his representative, has made contentions, 
which, if true, would warrant further VA examination.  
Without current clinical findings, a decision with regard to 
the veteran's claim for an increased rating cannot be 
accomplished.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

In light of the foregoing, the Board is of the opinion that 
further VA examination is needed to assess the current extent 
and severity of the veteran's service-connected duodenal 
ulcer.  The Board notes in this regard that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the fulfillment of the statutory 

duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  See also 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

However, prior to scheduling the veteran to undergo such 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to include 
all outstanding VA and private treatment records.  In this 
regard, the Board notes that the veteran has been followed at 
the Buffalo, New York VAMC.  In addition, the RO should 
obtain a copy of the endoscopy the veteran was reported to 
have been referred for at that facility in March 1999.  The 
Board emphasizes that all records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As such, the RO must obtain and 
associate with the record all outstanding records from all VA 
facilities since January 2000, as well as from any other 
source(s) or facility(ies) identified by the veteran.

For the foregoing reasons, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all pertinent VA 
medical records relating to treatment of 
the veteran's duodenal ulcer since 
January 2000, as well as a copy of the 
report of an endoscopy which was to have 
been performed in March 1999 at that 
facility.  In addition, a copy of all 
pertinent medical records should be 
obtained from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are unavailable, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
veteran's claims file, and the veteran 
and his representative so notified.

2.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested above, the RO should schedule 
the veteran for VA examination with a 
gastroenterologist.  The claims folder, 
along with a complete copy of this 
REMAND, must be made available to and be 
reviewed by the examining physician in 
connection with the examination.  All 
appropriate tests and studies should be 
conducted and all clinical findings 
should reported in detail.  It is 
required that the veteran's height and 
current weight be reported and that a 
blood test be done to determine the 
presence or absence of anemia.  The 
examiner must render specific findings as 
to whether the veteran's duodenal ulcer 
is mild, with recurring symptoms once or 
twice a year; moderate, with recurring 
episodes of severe symptoms two or three 
times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations; moderately severe with 
impairment of health manifested by anemia 
and weight loss; or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year; or severe, with pain only 
partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis or melena, with 
manifestations of anemia and weight loss 
productive of definite impairment of 
health.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's increased 
rating claim on the merits, in light of 
all applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of the recently amended/added 
statutory provisions pertaining to VA's 
duties to assist/notify a claimant.

5.  Unless the benefits sought are 
granted to the veteran's satisfaction, 
both the veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond within the 
applicable time before the case is 
returned to the Board for further 
review.

The purpose of this REMAND is to comply with a precedent 
decision of the Court and to comply with recently enacted 
legislation.  The veteran need take no action until otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


